PER CURIAM.
Given the circuit court’s erroneous conclusion that petitioner is a corporation, we grant petitioner’s petition for a writ of certiorari and quash the circuit court’s order dismissing petitioner’s petition without prejudice to petitioner refiling a petition signed by a licensed attorney. See Riverwalk Apartments, L.P. v. RTM Gen. Contractors, Inc., 779 So.2d 537, 539 (Fla. 2d *742DCA 2000) (“A fictitious name is just that — a fiction involving the name of the real party in interest, and nothing more.”).
GRANTED.
WOLF, C.J., KAHN and LEWIS, JJ., concur.